DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 and Species C in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is not found persuasive because the figures show distinct species including aspiration systems including various stents or methods of monitoring and various sealing including o-rings, coatings, coverings, coils, hydrogels, mesh which would require additional search. The requirement is still deemed proper and is therefore made FINAL.  However, all claims 2-21 remain pending.
Reasons for Allowance
Claims 2-21 are allowed.
The following is a statement of reasons for allowance:  
Look et al. US 20150282821 discloses an aspiration catheter 306 having an elongate tubular member, a tubular aspiration member 314, and a composite sealing member. 
However, Look et al. fails to disclose the composite sealing member comprising an o-ring and an elastomeric coating, the o-ring carried on an outer surface of the tubular aspiration member and the elastomeric coating extending continuously from the outer surface of the tubular aspiration member proximal to the o-ring to the outer surface of the tubular aspiration member distal to the o-ring.  Look further fails to disclose a tubular extension having a proximal end and a distal end, the proximal end of the tubular extension connected to the distal end of the elongate support member and the distal end of the tubular extension connected to the tubular aspiration member, the tubular extension having a second outer diameter, the second outer diameter less than the first outer diameter of the distal end of the elongate support member.
Tupper US 2008/0079221 discloses a composite O-ring 39’ having a dip coating that’s a soft material surrounding the o-ring (paragraph 0063, figure 3). 
However, Tupper fails to disclose the elastomeric coating extending continuously from the outer surface of the tubular aspiration member proximal to the o-ring to the outer surface of the tubular aspiration member distal to the o-ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771               

/DIANE D YABUT/Primary Examiner, Art Unit 3771